Walton, J.
All unnecessary prolixity should be avoided in bills of exceptions; but they must contain enough to show wherein the excepting party is aggrieved, or they cannot be sustained. They cannot be added to, or supplemented, by the statements of counsel made at the argument before the law court. They must contain enough within themselves to show error, or they will be overruled. No error is apparent in this case. The bill of excep*177tions contains absolutely nothing but an extract from the judge’s charge. It is claimed in argument that this portion of the charge was inapplicable to the issues of fact actually litigated. This may be true. But as the bill of exceptions does not state what those issues were, it is impossible for the court to determine whether the complaint is well founded or not. No such error is apparent upon the face of the record. The exceptions must therefore be overruled; for error must be made to appear, it cannot be presumed. Exceptions overruled.
Appleton, C. J., Cutting, Barrows, Danfobth and Peters, JJ., concurred.